Opinion filed March 29, 2019




                                                 In The

            Eleventh Court of Appeals
                                             ___________

                                      No. 11-19-00039-CV
                                             ___________

                               IN THE MATTER OF J.H.N.

                           On Appeal from the 70th District Court
                                    Ector County, Texas
                              Trial Court Cause No. B-30,621


                           MEMORANDUM OPINION
        Appellant, J.H.N., has filed in this court a motion to dismiss his appeal. In the
motion, Appellant states that he no longer wishes to pursue an appeal in this matter,
and he asks this court to allow him to withdraw and dismiss his appeal. See TEX. R.
APP. P. 42.1(a)(1). Appellant has certified that Appellee does not oppose the motion.
        The motion to dismiss is granted, and the appeal is dismissed.


March 29, 2019                                                     PER CURIAM
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.1
Willson, J., not participating.
        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.